
	
		II
		110th CONGRESS
		1st Session
		S. 1737
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a waiver of the 35-mile drive requirement for designations of
		  critical access hospitals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Critical Access Hospital
			 Flexibility Act of 2007.
		2.Waiver of
			 35-mile drive requirement
			(a)In
			 generalSection 1820(c) of the Social Security Act (42 U.S.C.
			 1395i–4(c)) is amended—
				(1)in paragraph
			 (2)(B)(i), by striking is a hospital and inserting
			 subject to paragraph (3), is a hospital; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Waiver of
				certain requirementsThe Secretary may waive the requirements
				under subclauses (I) and (II) of paragraph (2)(B)(i) for designation of a
				critical access hospital by a State in any case where the Secretary determines
				such waiver is
				appropriate.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to cost
			 reporting periods beginning on or after the date of enactment of this
			 Act.
			
